PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Clifford Dice, et al. 
Application No. 16/576,919
Filed: September 20, 2019
For: NETWORKED VIDEO MANAGEMENT AND RECORDING SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 17, 2022, to revive the above-identified application.

The petition is GRANTED.

A review of the record discloses that a Final Office action was mailed on August 19, 2021, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on November 20, 2021. The present petition along with a Request for Continued Examination (RCE) and submission was received on March 17, 2022.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed March 17, 2022, a decision on the petition was never rendered.  However, a Notice of Allowance and fee(s) due was mailed March 30, 2022, which set a period for reply of three (3) months to reply.   

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on 
March 17, 2022, the present petition is granted nunc pro tunc.

The application file is being retained in Office of Data Management (ODM) to await the response on the reply filed May 11, 2022.








Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET